[creditfacilityextension2001.jpg]
EXECUTION VERSION [[3652816]] FIRST AMENDMENT dated as of May 31, 2017 (this
“Amendment”) to the CREDIT AGREEMENT dated as of January 6, 2015 (as in effect
immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”) among PITNEY BOWES INC., a corporation duly organized and validly
existing under the laws of the State of Delaware, each SUBSIDIARY BORROWER party
thereto, the BANKS party thereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. WHEREAS, the Banks have agreed to extend credit to the
Company and the Subsidiary Borrowers under the Credit Agreement on the terms and
subject to the conditions set forth therein; and WHEREAS, the parties hereto
have agreed to amend the Credit Agreement as set forth herein. NOW, THEREFORE,
in consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows: SECTION 1. Defined
Terms. Capitalized terms used but not otherwise defined herein (including in the
recitals hereto) have the meanings assigned to them in the Credit Agreement.
SECTION 2. Amendment of Credit Agreement. Effective on the Amendment Effective
Date, the Credit Agreement is amended as follows: (a) The following new
definitions are inserted in their proper alphabetical positions in Section 1.01
of the Credit Agreement: “Bail-In Action” shall mean, as to any EEA Financial
Institution, the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” shall mean, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “EEA Financial Institution” shall mean (a) any institution
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member



--------------------------------------------------------------------------------



 
[creditfacilityextension2002.jpg]
[[3652816]] Country that is a subsidiary of an institution described in clause
(a) or (b) of this definition and is subject to consolidated supervision with
its parent. “EEA Member Country” shall mean any of the member states of the
European Union, Iceland, Liechtenstein and Norway. “EEA Resolution Authority”
shall mean any public administrative authority or any Person entrusted with
public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial
Institution. “EU Bail-In Legislation Schedule” shall mean the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “NYFRB” shall mean the Federal Reserve
Bank of New York. “NYFRB Rate” shall mean, for any day, the greater of (a) the
Federal Funds Effective Rate in effect on such day and (b) the Overnight Bank
Funding Rate in effect on such day (or for any day that is not a Business Day,
for the immediately preceding Business Day); provided that if none of such rates
are published for any day that is a Business Day, the term “NYFRB Rate” shall
mean the rate for a federal funds transaction quoted at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Overnight Bank Funding Rate” shall mean,
for any day, the rate comprised of both overnight federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. (b) The definition of “Base
Rate” in Section 1.01 of the Credit Agreement is amended by replacing each
instance of the term “Federal Funds Rate” therein with the term “NYFRB Rate”.



--------------------------------------------------------------------------------



 
[creditfacilityextension2003.jpg]
[[3652816]] (c) The definition of “Defaulting Lender” in Section 1.01 of the
Credit Agreement is amended by deleting the word “or” at the end of clause (c)
thereof and inserting the following new clause immediately following clause (d)
thereof: “or (e) become, or has a direct or indirect parent company that has
become, the subject of a Bail-In Action.” (d) The definition of “Federal Funds
Rate” in Section 1.01 of the Credit Agreement is amended to read as follows:
““Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.” (e) Section 7 of the Credit Agreement is amended by inserting the
following new Section 7.14 immediately following Section 7.13: “7.14 EEA
Financial Institutions. No Borrower is an EEA Financial Institution.” (f)
Section 11 of the Credit Agreement is amended by inserting the following new
Section 11.18 immediately following Section 11.17: “11.18 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancelation of any such
liability;



--------------------------------------------------------------------------------



 
[creditfacilityextension2004.jpg]
[[3652816]] (ii) a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.” (g) The schedule set forth
in Annex 1 to the Credit Agreement is hereby replaced by the schedule attached
as Exhibit A hereto. SECTION 3. Representations and Warranties. To induce the
other parties hereto to enter into this Amendment, the Company represents and
warrants to each of the Banks and the Administrative Agent that this Amendment
has been duly authorized, executed and delivered by the Company and constitutes
a legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. SECTION 4. Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) on which it shall have been executed
by the Administrative Agent acting with the written consent of the Majority
Banks and the Administrative Agent shall have received a counterpart hereof
executed by the Company. SECTION 5. Expenses. The Company agrees to reimburse
the Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP.
SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Banks or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. This Amendment shall constitute a
Loan Document. On and after the Amendment Effective Date, any reference to the
Credit Agreement contained in the Loan Documents shall mean the Credit Agreement
as modified hereby.



--------------------------------------------------------------------------------



 
[creditfacilityextension2005.jpg]
[[3652816]] SECTION 7. Counterparts. This Amendment may be executed in
counterparts, all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment. SECTION 8.
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. SECTION 9. Headings. The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof. [Remainder of this page intentionally left
blank]



--------------------------------------------------------------------------------



 
[creditfacilityextension2006.jpg]




--------------------------------------------------------------------------------



 
[creditfacilityextension2007.jpg]




--------------------------------------------------------------------------------



 
[creditfacilityextension2008.jpg]
[[3652816]] Exhibit A COMMITMENTS Bank Dollar Commitment ($) Multicurrency
Commitment ($) JPMorgan Chase Bank, N.A. $0 $115,000,000 Bank of America, N.A.
$0 $115,000,000 Citibank, N.A. $0 $115,000,000 HSBC Bank USA, National
Association $0 $115,000,000 Mizuho Bank, Ltd. $0 $115,000,000 Goldman Sachs Bank
USA $0 $100,000,000 The Bank of New York Mellon $0 $75,000,000 The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $0 $50,000,000 Morgan Stanley Bank, N.A. $0
$50,000,000 The Northern Trust Company $0 $50,000,000 Royal Bank of Canada $0
$50,000,000 U.S. Bank National Association $0 $50,000,000 Total $0
$1,000,000,000.00



--------------------------------------------------------------------------------



 